Citation Nr: 1217507	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for emphysema, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1951 to August 1955 and from November 1960 to November 1968.  The appellant claims as his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appellant testified before the undersigned Veterans Law Judge via videoconference in May 2010.  A transcript of the hearing has been associated with the record.

In July 2010 the Board denied the appellant's petition to reopen claims of entitlement to service connection for emphysema and for hypertension, for the purpose of accrued benefits; it also denied entitlement to service connection for coronary artery disease for the purpose of accrued benefits.  Pursuant to the appellant's request, the Board also dismissed claims of entitlement to service connection for right knee and left hand disabilities and of entitlement to an earlier effective date for the grant of a 20 percent evaluation for bilateral hearing loss disability.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2011 the Court issued a Memorandum Decision wherein in affirmed the Board's denial of the petition to reopen the claim of entitlement to service connection for hypertension and claim of entitlement to service connection for coronary artery disease; the Court set aside the Board's denial of the petition to reopen the claim for emphysema and remanded that issue for further adjudication.

With respect to the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the Court noted the Veteran's claim was denied on August 12, 2009 and that the Veteran died on August [redacted], 2009.  It further noted that the appellant had indicated in January 2010 that she wished to continue the appeal for anxiety disorder with depression.  The Court indicated that the appellant's statement, sympathetically read, constituted a request for substitution and also functioned as a timely notice of disagreement with the August 2009 decision.  Given the findings of the Court, the Board has considered whether remand of that claim is appropriate to ensure issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 239, 240- 41   (1999).  The Board notes, however, that the matter of the appellant's substitution is a preliminary issue that must be addressed in the first instance by the agency of original jurisdiction (AOJ) prior to the issuance of the SOC.  Consequently, this matter is referred to the AOJ for initial consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its Memorandum Decision, the Court noted that during her hearing, the appellant mentioned a specific pulmonary specialist at the Bay Pines VA Medical Center (VAMC) who had worked with the Veteran.  Her representative requested that the records be obtained.  The record does not contain the records described by the appellant, and there is no indication that they were sought.   

The Court has identified additional development and action that must be undertaken in this case.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain records and associate with the claims file all records of pulmonology treatment from the Bay Pines VAMC.  Specifically, records by the physician identified during the May 2010 hearing should be sought.

If VA is unable to secure any identified records, it must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Upon completion of the above action, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


